            Case 3:20-cv-06761-EMC Document 34 Filed 12/04/20 Page 1 of 6


1     GIBSON, DUNN & CRUTCHER LLP                     XAVIER BECERRA
     AVI WEITZMAN, pro hac vice                       Attorney General of California
2    aweitzman@gibsondunn.com                         THOMAS S. PATTERSON
3    LEE R. CRAIN, pro hac vice                       Senior Assistant Attorney General
     LIESEL SCHAPIRA, pro hac vice                    MARK R. BECKINGTON
4    KAYLIE SPRINGER, pro hac vice                    Supervising Deputy Attorney General
     200 Park Avenue                                  R. MATTHEW WISE, SBN 238485
5    New York, NY 10166-0193                          Matthew.Wise@doj.ca.gov
     Telephone: (212) 351-4000                        Deputy Attorney General
6    Facsimile: (212) 351-4035
7    VIVEK GOPALAN, SBN 296156                        1300 I Street, Suite 125
     VGopalan@gibsondunn.com                          P.O. Box 944255
8    555 Mission Street, Suite 3000                   Sacramento, CA 94244-2550
     San Francisco, CA 94105-0921                     Telephone: (916) 210-6046
9    Telephone: (415) 393-8200                        Facsimile: (916) 324-8835
     Facsimile: (415) 374-8306
10
                                                      Attorneys for Plaintiff State of California, by
11   Attorneys for Plaintiffs Bryan Muehlberger,      and through Attorney General Xavier Becerra
     Frank Blackwell, and Giffords Law Center to
12   Prevent Gun Violence

13                                [Additional Counsel Listed on Next Page]
14

15                                 UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA

17                                       SAN FRANCISCO DIVISION

18
      STATE OF CALIFORNIA, et al.,                     CIVIL CASE NO.: 3:20-CV-06761-EMC
19
                           Plaintiffs,
20
                    v.                                 JOINT STIPULATION AND [PROPOSED]
21                                                     ORDER TO EXTEND DEADLINE FOR
      BUREAU OF ALCOHOL, TOBACCO,                      PLAINTIFFS’ OPPOSITION TO MOTION TO
22    FIREARMS AND EXPLOSIVES, et al.,                 DISMISS AND BRIEFING SCHEDULE
23                         Defendants.                 Hon. Edward M. Chen
24

25

26

27

28



      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
                 MOTION TO DISMISS AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
            Case 3:20-cv-06761-EMC Document 34 Filed 12/04/20 Page 2 of 6


1    Additional Counsel
2    GIFFORDS LAW CENTER TO
3    PREVENT GUN VIOLENCE
     HANNAH SHEARER, SBN 292710
4    268 Bush St. # 555
     San Francisco, CA 94104
5    Telephone: (415) 433-2062
     Facsimile: (415) 433-3357
6

7    J. ADAM SKAGGS, pro hac vice
     DAVID M. PUCINO, pro hac vice forthcoming
8    223 West 38th St. # 90
     New York, NY 10018
9    Telephone: (917) 680-3473
10
     Attorneys for Plaintiffs Bryan Muehlberger,
11   Frank Blackwell, and Giffords Law Center to
     Prevent Gun Violence
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
                 MOTION TO DISMISS AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 34 Filed 12/04/20 Page 3 of 6


1           Pursuant to Civil Local Rule 6-2, the State of California, Bryan Muehlberger, Frank Blackwell,
2    and Giffords Law Center to Gun Prevent Violence, (“Plaintiffs”), Bureau of Alcohol, Tobacco,
3    Firearms and Explosives, Regina Lombardo, Michael Curtis, United States Department of Justice, and
4    William Barr, (“Defendants”), (collectively, the “Parties”), by and through their respective counsel of
5    record, hereby stipulate and agree as follows:
6           WHEREAS, Plaintiffs filed a Complaint in this matter on September 29, 2020 (Dkt. 1) and
7    served Defendants on October 1, 2020 (Dkt. 13);
8           WHEREAS, Defendants filed a Motion to Dismiss on November 30, 2020 (Dkt. 29);
9           WHEREAS, absent extension, Plaintiffs’ Opposition to Defendants’ Motion to Dismiss is due
10   on or before December 14, 2020;
11          WHEREAS, the Parties met and conferred on December 1, 2020 and December 2, 2020,
12   regarding extending the time for Plaintiffs to respond to the Motion to Dismiss and a briefing schedule
13   and respectfully request, pursuant to Civil Local Rule 6-2, that the Court enter the schedule set forth
14   below, which provides the Parties adequate time for briefing and takes into account upcoming
15   scheduling conflicts; and
16          NOW, THEREFORE, pursuant to Civil Local Rule 6-2, and subject to the approval of the
17   Court, the Parties hereby stipulate and request, through their undersigned counsel, that the Court enter
18   the following briefing schedule for Defendants’ Motion to Dismiss:
19              •   Plaintiffs shall file their opposition on or before December 30, 2020;
20              •   Defendants shall file their reply on or before January 11, 2021; and
21              •   The Hearing on the Motion to Dismiss be heard on January 21, 2021 at 1:30 pm PT.
22

23   Dated: December 4, 2020                      /s/       Avi Weitzman
24                                                GIBSON, DUNN & CRUTCHER LLP
25                                                AVI WEITZMAN, pro hac vice
                                                  aweitzman@gibsondunn.com
26                                                LEE R. CRAIN, pro hac vice
                                                  LIESEL SCHAPIRA, pro hac vice
27                                                KAYLIE SPRINGER, pro hac vice
                                                  200 Park Avenue
28
                                                  New York, NY 10166-0193
                                                        3
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
                MOTION TO DISMISS AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
          Case 3:20-cv-06761-EMC Document 34 Filed 12/04/20 Page 4 of 6


1                                          Telephone: (212) 351-4000
                                           Facsimile: (212) 351-4035
2

3                                          VIVEK GOPALAN, SBN 296156
                                           VGopalan@gibsondunn.com
4                                          555 Mission Street, Suite 3000
                                           San Francisco, CA 94105-0921
5
                                           GIFFORDS LAW CENTER TO
6                                          PREVENT GUN VIOLENCE
7                                          HANNAH SHEARER, SBN 292710
                                           268 Bush St. # 555
8                                          San Francisco, CA 94104
                                           Telephone: (415) 433-2062
9                                          Facsimile: (415) 433-3357
10
                                           J. ADAM SKAGGS, pro hac vice
11                                         DAVID M. PUCINO, pro hac vice forthcoming
                                           223 West 38th St. # 90
12                                         New York, NY 10018
                                           Telephone: (917) 680-3473
13
                                           Attorneys for Plaintiffs Bryan Muehlberger, Frank
14
                                           Blackwell, Giffords Law Center to Prevent Violence
15

16

17   Dated: December 4, 2020               /s/       R. Matthew Wise

18                                         XAVIER BECERRA
                                           Attorney General of California
19                                         THOMAS S. PATTERSON
                                           Senior Assistant Attorney General
20
                                           MARK R. BECKINGTON
21                                         Supervising Deputy Attorney General
                                           R. MATTHEW WISE, SBN 238485
22                                         Matthew.Wise@doj.ca.gov
                                           Deputy Attorney General
23

24                                         1300 I Street, Suite 125
                                           P.O. Box 944255
25                                         Sacramento, CA 94244-2550
                                           Telephone: (916) 210-6046
26                                         Facsimile: (916) 324-8835
27                                         Attorneys for Plaintiff State of California, by
28                                         and through Attorney General Xavier Becerra

                                                 4
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
                MOTION TO DISMISS AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
           Case 3:20-cv-06761-EMC Document 34 Filed 12/04/20 Page 5 of 6


1    Dated: December 4, 2020                      /s/       Eric J. Soskin
2                                                 JEFFREY BOSSERT CLARK
3                                                 Acting Assistant Attorney General
                                                  LESLEY FARBY
4                                                 Assistant Branch Director
                                                  ERIC J. SOSKIN (PA Bar # 200663)
5                                                 Senior Trial Counsel
                                                  United States Department of Justice
6
                                                  Civil Division
7                                                 Federal Programs Branch
                                                  1100 L Street NW, Room 12002
8                                                 Washington, DC 20005
                                                  Telephone: (202) 353-0533
9                                                 FAX: (202) 616-8470
                                                  Eric.Soskin@usdoj.gov
10

11                                                Attorneys for Defendants

12

13                                     SIGNATURE ATTESTATION
14

15   Pursuant to Local Rule 5-1(i), I hereby attest that concurrence in the filing of the document has been
     obtained from each of the other Signatories.
16

17

18   Dated: December 4, 2020                                /s/    Avi Weitzman
                                                                   Avi Weitzman
19

20

21

22

23

24

25

26

27

28

                                                        5
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
                MOTION TO DISMISS AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
          Case 3:20-cv-06761-EMC Document 34 Filed 12/04/20 Page 6 of 6


1                                        [PROPOSED] ORDER
2          Having considered the Parties’ Stipulation, and good cause appearing, the Court hereby

3    GRANTS the Parties’ stipulation. IT IS HEREBY ORDERED that:

4             •   Plaintiffs shall file their opposition on or before December 30, 2020;

5             •   Defendants shall file their reply on or before January 11, 2021; and

6             •   The Hearing on the Motion to Dismiss be heard on January 21, 2021 at 1:30 pm PT.

7    PURSUANT TO STIPULATION, IT IS SO ORDERED.
8

9    Dated: ________________, 2020
                                                       Honorable Edward M. Chen
10                                                   United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     6
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINE FOR PLAINTIFFS’ OPPOSITION TO
                MOTION TO DISMISS AND BRIEFING SCHEDULE – CASE NO. 3:20-CV-06761-EMC
